Per Curiam. Thomas B. Devine III, a full-time, state-salaried public defender for the Sixth Judicial District, was appointed by the trial court to represent appellant, Bryant Woods, an indigent defendant, on the charge of capital murder. Following a trial, he was convicted of the charge and was sentenced to life imprisonment without parole. A notice of appeal was timely filed, and a request for the transcribed record has been timely lodged in this court. Mr. Devine now moves to withdraw as counsel on appeal based upon Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), which held that full-time, state-salaried public defenders were ineligible for compensation for their work on appeal. Since Rushing, the General Assembly has passed legislation providing that only those full-time, state-salaried public defenders who do not have state-funded secretaries may seek compensation for their work on appeal. See Ark. Code Ann. § 19-4-1604(b)(2)(B) (Supp. 2003).  Mr. Devine states in his motion that he is provided with a full-time, state-funded secretary who maintains his day-today office operations. Accordingly, we grant his motion to withdraw. Mr. Brent Houston will be substituted as counsel for appellant in this matter. The Clerk will establish a new briefing schedule. It is so ordered.